Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, "receiving a packet; performing a packet parsing process including: selecting a protocol field from the packet;  performing a comparison of the selected protocol field with comparison data in a compare logic array to output a protocol index; using the protocol index as an address to read parsing command information from a parse control table; and generating parse result based on the parsing command information; and storing a parse result vector based on the parse result in a completion descriptor for a forwarding engine" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.
The primary reason for the allowance of the Claim 11 is the inclusion of the limitation, " a configurable parsing engine having: a data register operable to store a packet; an offset selector operable to select a protocol field from the packet; compare and command logic operable to perform a comparison of the selected protocol field with comparison data in a compare logic array to generate a protocol index, and use the protocol index as an address to read parsing command information from a parse control table; and parser engine control logic operable to generate a parse result for a parse result 10 vector based on the parsing command information" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 11.

Hass et al. (US 2009/0201935) discloses “The L3 protocol field (one byte, which specifies TCP, UDP, etc.) may be extracted, and looked up in an 8-entry CAM (e.g. CAM 2)” (¶ [0165]), “he result of the functions performed by the parser 804 is a 128-bit classification vector that is passed to the packet director 810” (¶ [0166]) and “the L3_CAM and L4_CAM indexes of the parser may be used to provide sixteen L3 protocol types and eight L4 protocol types, providing 128 combinations” (¶ [0179]).
Lumb et al. (US 2004/0100972) discloses “For protocols other than TCP or UDP the rule index is calculated based on a value in a "IP Protocol Index Table" indicated by the 8-bit protocol ID value along with the IP address” (¶ [0031]).
Ichiki et al. (US 2012/0210142) discloses “the header parsing unit 140 compares relevant portions of its header with the above-described data fields of the flow discrimination table 121, i.e., physical input port number, source MAC address, destination MAC address, tagged VLAN user priority, source IP address, destination IP address, IP protocol number, source IP port number, destination IP port number, and DSCP. If the header matches with a record in every relevant field, then the header parsing unit 140 extracts the corresponding flow ID and significance table address from that record” (¶ [0110]).
Savarda (US 2003/0195973) discloses “, the data structure 500 comprises a table of records with each record comprising a protocol field, an enable field, and offset in next header field, an offset to payload field, and a flag field. The protocol field corresponds to the protocol field in a packet header. The enable field may be implemented as a binary, "yes" or "no" field that indicates whether to parse a packet for encapsulated headers/protocols. The offset in next header field indicates a location of a protocol field in an encapsulated header” (¶ [0035]).
Voit et al. (US 2014/0269762) discloses “The control device 302 includes a parser 340, a forwarding device 342, an admission control device 344, an output buffer 346, an egress process device, and a packet rewrite device 350 ... The control device 302 is responsible for many of the switch features, such as VLAN assignment, Layer 2 table lookups, Layer 3 table lookups, buffer allocation, and time stamping. In particular, for layer 2 traffic the control device 302 is responsible for the packet-forwarding decisions” (¶ [0030]).

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10 and 12-20 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466